Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control unit” in claims 1 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In light of the spec. page 5, the control unit
200 is for controlling the heating elements of the steamer 10 based on user inputs and carry out the user selectable pre-programmed cooking modes, so it seems to be a
programmable app or software.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
Claim 1 of this application is patentably indistinct from claim 21 of Application No. 14/935,605. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 21 of copending Application No. 14/935,605 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Co-pending Application No. 14/935,605
Instant Application No. 16/656,782
21. A food steamer, comprising:

a base;

a cooking container receivable by said base;

a lid receivable atop said cooking container;

a boiler housed within the base;

a steam flow pathway extending from said boiler to said lid for directing steam generated by said boiler into said cooking container through said lid; and

a control unit configured to control operation of said food steamer in response to a user input;

wherein said lid includes a housing containing a portion of said steam flow pathway; and

wherein said lid includes an outlet adjacent to a peripheral edge of said lid and in communication with said steam flow pathway for directing said steam into said container through said lid, such that said steam exits said lid adjacent to an upper portion of a sidewall of said container; 

wherein said housing extends from a top of said lid beyond a peripheral edge of said lid;

wherein a portion of said housing located beyond said peripheral edge of said lid includes an element configured to interface with a sensor associated with said base when said lid is received atop said cooking container in such a manner that said portion of said steam flowpath within said housing is aligned with a portion of said steam flowpath within said base; and

wherein said control unit is configured to automatically deactivate said boiler when said element does not interface with said sensor.
1. A food steamer, comprising:

a base;

a cooking container receivable by said base;

a lid receivable atop said cooking container;

a boiler housed within the base;

a steam flow pathway extending from said boiler to said lid for directing steam generated by said boiler into said cooking container through said lid; and

a control unit configured to control operation of said food steamer in response to a user input;

wherein said lid includes a housing containing a portion of said steam flow pathway, said housing extending from a top of said lid beyond a peripheral edge of said lid;

wherein a portion of said housing located beyond said peripheral edge of said lid includes an element configured to interface with a sensor associated with said base when said lid is received atop said cooking container in such a manner that said portion of said steam flowpath within said housing is aligned with a portion of said steam flowpath within said base; 

wherein said control unit is configured to automatically deactivate said boiler when said element does not interface with said sensor; and

wherein said lid includes an outlet adjacent to a peripheral edge of said lid and in communication with said steam flow pathway for directing said steam into said cooking container through said lid, such that said steam exits said lid adjacent to an upper edge of a sidewall of said cooking container.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of co-pending Application No. 14/935,605 in view of Kennedy (US 6,505,545). 
The terms “buffer box” and “condensing chamber” are similar terms, both for steam condensation.

Regarding claim 9:
Co-pending Application No. 14/935,605
Instant Application No. 16/656,782
22. A food steamer, comprising:

a base;

a cooking container receivable by said base;

a lid receivable atop said cooking container;

a boiler housed within the base;

a water reservoir receivable by said base, said water reservoir being in fluid communication with said boiler;

a steam flow pathway extending from said boiler to said lid for directing steam generated by said boiler into said container through said lid; and

a buffer box intermediate said boiler and said lid along said steam flow pathway, said buffer box being configured as a condensing chamber; 

wherein said lid includes an outlet adjacent to a peripheral edge of said lid and in communication with said steam flow pathway, such that said steam exits said lid adjacent to an upper end of a sidewall of said cooking container;

wherein the buffer box has an enlarged flow area as compared to said steam flow pathway and is configured to receive rising steam from said boiler and to facilitate condensing of a portion of said rising steam within said condensing chamber, for return to said boiler.
9. A food steamer, comprising:

a base;

a cooking container receivable by said base;

a lid receivable atop said cooking container;

a boiler housed within the base;

a steam flow pathway extending from said boiler to said lid for directing steam generated by said boiler into said container through said lid;

a control unit configured to control operation of said food steamer in response to a user input; and

a condensing chamber located above said boiler along said steam flow pathway, said condensing chamber having an enlarged flow area as compared to said steam flow pathway;

wherein said condensing chamber is configured to receive rising steam from said boiler and to facilitate condensing of a portion of said rising steam within said condensing chamber, for direction back to said boiler; and

wherein said lid includes an outlet adjacent to a peripheral edge of said lid and in communication with said steam flow pathway, such that said steam exits said lid adjacent to an upper edge of a sidewall of said cooking container.


As shown in the table above, claim 22 of co-pending application no. 14/935,605 teaches all the elements of the claimed invention as set forth above, except for, a control unit configured to control operation of said food steamer in response to a user input.
Kennedy teaches a food preparation system having a control unit (microprocessor acting as a “special purpose computer”, see at least Col. 2, lines 58-61; Col. 6, lines 30-38) configured to control operation of the food preparation system in response to a user input (“custom made settings”).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the food steamer of claim 22 of co-pending application no. 14/935,605 with Kennedy, by utilizing a microprocessor, with similar capabilities to what Kennedy teaches, in order to create and select custom made settings suitable for claim 22 of co-pending application no. 14/935,605’s food preparation system.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Constans (US 2012/0073450) in view of Kennedy (US 6,506,545), further in view of Fournier (FR 2586922), and further in view of Miyahara (US 5,279,213).
Regarding claim 1, Constans teaches a food steamer (Fig. 1), comprising a base (the outermost wall of Fig. 1, unlabeled); a cooking container (removable basket 21; Fig. 1) receivable by said base (as shown in Fig. 1); a lid (lid 3; Fig. 1) receivable atop said cooking container (as shown in Fig. 1); a boiler (steam generator 1; Fig. 1) housed within the base (as shown in Fig. 1); a steam flow pathway extending from said boiler to said lid (i.e. pathway that extends from the boiler to radial steam channel 31, Fig. 1) for directing steam generated by said boiler into said cooking container through said lid (through radial steam channel 31, Fig. 1; p.0050-0052); and a control unit (p.0063; “control means”) configured to control operation of said food steamer (p.0063); and wherein said lid includes an outlet (outlet of central channel 22) adjacent to a peripheral edge of said lid (peripheral edge of central channel 22 which is part of the lid) and in communication with said steam flow pathway for directing said steam into said cooking container through said lid (as shown in Fig. 1), such that said steam exits said lid adjacent to an upper edge of a sidewall of said cooking container (after steam exits thru outlet of central channel 22, that directs steam into the cooking container 21, steam exits lid thru another outlet 34 adjacent to an upper edge of a sidewall of said cooking container; as shown in Fig. 1).
Constans fails to disclose wherein the control unit responds to a user input; wherein said lid includes a housing containing a portion of said steam flow pathway, said housing extending from a top of said lid beyond a peripheral edge of said lid; wherein a portion of said housing located beyond said peripheral edge of said lid includes an element configured to interface with a sensor associated with said base when said lid is received atop said cooking container in such a manner that said portion of said steam flowpath within said housing is aligned with a portion of said steam flowpath within said base; and wherein said control unit is configured to automatically deactivate said boiler when said element does not interface with said sensor lid is removed from said cooking container.
Kennedy teaches a food preparation system having a control unit (microprocessor acting as a “special purpose computer”, see at least Col. 2, lines 58-61; Col. 6, lines 30-38) configured to control operation of the food preparation system in response to a user input (“custom made settings”).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the food steamer of Constans with Kennedy, by utilizing in Constans, a microprocessor, with similar capabilities to what Kennedy teaches, in order to create and select custom made settings suitable for Constans’s food preparation system.
Constans and Kennedy combined fail to disclose wherein said lid includes a housing containing a portion of said steam flow pathway, said housing extending from a top of said lid beyond a peripheral edge of said lid; wherein a portion of said housing located beyond said peripheral edge of said lid includes an element configured to interface with a sensor associated with said base when said lid is received atop said cooking container in such a manner that said portion of said steam flowpath within said housing is aligned with a portion of said steam flowpath within said base; and wherein said control unit is configured to automatically deactivate said boiler when said element does not interface with said sensor.
Fournier teaches a steam cooker-mixer (Fig. 1-7) comprising a lid (4) including a housing containing a portion of said steam flow pathway (pathway within portions 51 and 49), said housing extending from a top of said lid beyond a peripheral edge of said lid (as shown in Fig. 7); and wherein a portion of said steam flowpath within said housing is aligned with a portion of said steam flowpath within said base (as shown in Fig. 7).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the food steamer of Constans and Kennedy, with Fournier, by providing a portion of the steam flow pathway within a housing of the lid, for a better control of the steam flow.
Constans, Kennedy and Fournier combined fail to disclose wherein a portion of said housing located beyond said peripheral edge of said lid includes an element configured to interface with a sensor associated with said base when said lid is received atop said cooking container in such a manner that said portion of said steam flowpath within said housing is aligned with a portion of said steam flowpath within said base; and wherein said control unit is configured to automatically deactivate said boiler when said element does not interface with said sensor.
Miyahara teaches an apparatus for producing prepared foods wherein a portion (a portion of the housing of the lid (combination of 9, 11 and 13) comprising an L shaped end contacting switch 16) of the housing of the lid located beyond a peripheral edge of said lid includes an element (L shaped end of the lid contacting the switch 16) configured to interface with a sensor (16) associated with a base (as shown in Fig. 2) when said lid is received atop said cooking container (1) (Col. 3, lines 55-60); and wherein said control unit is configured to automatically deactivate said apparatus when said element does not interface with said sensor (Col. 7, lines 10-22).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the food steamer of Constans, Kennedy and Fournier, with Miyahara, by providing an element in the lid for interfering with a sensor in the base when the lid is received atop the cooking container, for the advantages of detecting proper placement of the lid for safety reasons.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Constans, Kennedy, Fournier and Miyahara as set forth above, and further in view of Troupe (US 2,500,219).
Regarding claim 2, Constans, Kennedy, Fournier and Miyahara combined teach all the elements of the claimed invention as set forth above, except for, a water reservoir receivable by said base, said water reservoir being in fluid communication with said boiler via a valve assembly.
Troupe discloses a steam food defroster (Fig. 1-3) having a water reservoir (18) receivable by a base, the water reservoir being in fluid communication with a boiler (20) via valve assembly (water valve; Col. 3, lines 22-35).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the food steamer of Constans, Kennedy, Fournier and Miyahara, with Troupe, by providing a water reservoir in fluid communication with the boiler via a valve assembly, as disclosed by Troupe, for the advantages of controlling water and steam flow.
Regarding claim 3, Constans, Kennedy, Fournier and Miyahara combined teach all the elements of the claimed invention as set forth above, except for, wherein: said lid includes a steam release valve for permitting an egress of steam from said cooking container.
Troupe teaches a steam food defroster (Fig. 1-3) having a steam relief valve (104) for permitting excess steam to flow from the housing (Col. 4, lines 45-50).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the food steamer of Constans, Kennedy, Fournier and Miyahara, with Troupe, by providing a relief valve, as disclosed by Troupe, for the advantages of controlling steam flow.
Regarding claim 4, Constans, Kennedy, Fournier and Miyahara combined teach all the elements of the claimed invention as set forth above, except for, wherein said steam flow pathway includes a condensing chamber intermediate said boiler and said lid.
Troupe teaches a steam food defroster (Fig. 1-3) wherein said steam flow pathway includes a condensing chamber (84) (Col. 4, lines 24-28).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the food steamer of Constans, Kennedy, Fournier and Miyahara, with Troupe, by providing a condensing chamber, as disclosed by Troupe, for the advantages of controlling steam flow.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Constans, Kennedy, Fournier and Miyahara as set forth above, and further in view of Ely (US 2006/0182862).
Regarding claim 6, Constans, Kennedy, Fournier and Miyahara combined teach wherein the control unit is configured to carry out a pre-programmed cooking cycle in response to the user input (Kennedy; as set forth in the rejection of claim 1; Col. 2, lines 58-61; Col. 6, lines 30-38).
Constans, Kennedy, Fournier and Miyahara combined fail to disclose wherein the control panel accepts a user input.
Ely teaches a food steamer (Fig. 1) that has a control panel that accepts a user input (p.0037).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the food steamer of Constans, Kennedy, Fournier and Miyahara, with Ely, by utilizing a control panel that accepts a user input with the food steamer of Constans, Kennedy, Fournier and Miyahara, in order to provide a convenient means for inputting the custom made settings.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Constans and Kennedy as set forth above, and further in view of Wust (US 4,823,767).
Regarding claim 7, Constans, Kennedy, Fournier and Miyahara combined teach all the elements of the claimed invention as set forth above, except for, wherein said boiler includes a first heating element and a second heating element; wherein said first and said second heating element are independently controllable.
Wust teaches an apparatus for steaming food having a plurality of heaters (5 and 6) in which heater (5) is connected with temperature sensor (22) and heater (6) is connected with temperature sensor (70) so that control device (9) is capable of controlling the heaters individually.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the food steamer of Constans, Kennedy, Fournier and Miyahara, with Wuss, by employing the plurality of heaters of Wust, in order to allow for enhanced control of the boiling process.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Constans and Kennedy as set forth above, and further in view of Fournier (FR 2586922).
Regarding claim 9, Constans teaches food steamer (Fig. 1) comprising a base (the outermost wall of Fig. 1, unlabeled); a cooking container (removable basket 21; Fig. 1) receivable by said base (as shown in Fig. 1); a lid (3) receivable atop said cooking container (as shown in Fig. 1); a boiler (steam generator 1; Fig. 1) housed within the base (as shown in Fig. 1); a steam flow pathway (radial steam channel 31; Fig. 1) extending from said boiler to said lid for directing steam generated by said boiler into said container through said lid (via/through orifice 34; Fig. 1; p.0047; alternatively, via/through what the abstract of Constans mentions: “the lid comprises a radial steam channel 31…”); and wherein said lid includes an outlet (outlet of central channel 22) adjacent to a peripheral edge of said lid (peripheral edge of central channel 22 which is part of the lid) and in communication with said steam flow pathway for directing said steam into said cooking container through said lid (as shown in Fig. 1), such that said steam exits said lid adjacent to an upper edge of a sidewall of said cooking container (after steam exits thru outlet of central channel 22, that directs steam into the cooking container 21, steam exits lid thru another outlet 34 adjacent to an upper edge of a sidewall of said cooking container; as shown in Fig. 1).
Constans fails to disclose a control unit configured to control operation of said food steamer in response to a user input; and a condensing chamber located above said boiler along said steam flow pathway, said condensing chamber having an enlarged flow area as compared to said steam flow pathway; wherein said condensing chamber is configured to receive rising steam from said boiler and to facilitate condensing of a portion of said rising steam within said condensing chamber, for direction back to said boiler.
Kennedy teaches a food preparation system having a control unit (microprocessor acting as a “special purpose computer”; see at least Col. 2, lines 58-61; Col. 6, lines 30-38) configured to control operation of the food preparation system in response to a user input (“custom made settings”).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the food steamer of Constans, with Kennedy, by utilizing in Constans, a microprocessor, with similar capabilities to what Kennedy teaches, in order to control operation of said food steamer in response to a user input, in order to create and select custom made settings suitable for Constans’ food preparation system.
Constans and Kennedy combined fail to disclose a condensing chamber located above said boiler along said steam flow pathway, said condensing chamber having an enlarged flow area as compared to said steam flow pathway; wherein said condensing chamber is configured to receive rising steam from said boiler and to facilitate condensing of a portion of said rising steam within said condensing chamber, for direction back to said boiler.
Fournier teaches a steam cooker-mixer (Fig. 1-7) comprising a condensing chamber (see rectangular section that “35” points to in the annotated figure below) located above said boiler (combination of 21 and 24) along said steam flow pathway (pathway formed by 51 and 41 and circled portions in the annotated figure below), said condensing chamber having an enlarged flow area as compared to said steam flow pathway (as shown in annotated figure below); wherein said condensing chamber is configured to receive rising steam from said boiler and to facilitate condensing of a portion of said rising steam within said condensing chamber, for direction back to said boiler (a portion of the condensation is capable of returning to the boiler; as shown in Fig. 7).


    PNG
    media_image1.png
    441
    615
    media_image1.png
    Greyscale


Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the food steamer of Constans and Kennedy, with Fournier, by providing a condensing chamber for routing some of the condensation back to the boiler and reusing some of the condensed steam.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Constans in view of Fournier.
Regarding claim 10, Constans teaches a food steamer (Fig. 1), comprising a base (the outermost wall of Fig. 1, unlabeled); a cooking container (removable basket 21; Fig. 1) receivable by said base for receiving a food item (as shown in Fig. 1; abstract); a lid (3) receivable atop said cooking container (as shown in Fig. 1); a boiler (steam generator 1; Fig. 1) housed within the base for heating water to generate steam; a steam flow pathway (radial steam channel 31; Fig. 1) outside of said cooking container (as shown in Fig. 1), for directing said steam from said boiler into said container through said lid (via/through orifice 34; Fig. 1; p.0047; alternatively, via/through what the abstract of Constans mentions: “the lid comprises a radial steam channel 31…”), such that said steam reaches said food item when it descends downwardly from said lid, and only thereafter reaching the top part of said food item (as shown in Exhibit A and B below); and wherein said lid includes an outlet (outlet of central channel 22) adjacent to a peripheral edge of said lid (peripheral edge of central channel 22 which is part of the lid) and in communication with said steam flow pathway for directing said steam into said cooking container through said lid (as shown in Fig. 1), such that said steam exits said lid adjacent to an upper edge of a sidewall of said cooking container (after steam exits thru outlet of central channel 22, that directs steam into the cooking container 21, steam exits lid thru another outlet 34 adjacent to an upper edge of a sidewall of said cooking container; as shown in Fig. 1).

Exhibit A (see Exhibit A, continued, showing a close-up of Fig. 1)

    PNG
    media_image2.png
    828
    771
    media_image2.png
    Greyscale



Exhibit A Continued (It is the Examiner’s position that Constans’ device is capable of holding a little piece of food, drawn out below, and steam would travel in the manner shown by the manually drawn arrows, resulting in the steam “descends downwardly from said lid, and only thereafter reaching the top part of said food item” as claimed)

    PNG
    media_image3.png
    796
    830
    media_image3.png
    Greyscale



Exhibit B


    PNG
    media_image4.png
    825
    716
    media_image4.png
    Greyscale


Constans fails to disclose wherein said steam exits said lid adjacent to a sidewall of said cooking container.
Fournier teaches a steam cooker-mixer (Fig. 1-7) comprising a lid (4) wherein said steam exits said lid adjacent to a sidewall of said cooking container (3) (as shown in Fig. 7).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the food steamer of Constans with Fournier, by having the steam exit the lid adjacent to a sidewall of said cooking container, for the advantages of having a better control of the steam flow.

Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that “Applicant has reviewed the references of record and can find no disclosure or teaching of this configuration, In stark contrast to claim 1, which requires that the outlet in the lid is adjacent to a peripheral edge of the lid such that steam exits the lid adjacent to an upper portion of a sidewall of the container, Fournier (which the Examiner relies on to teach the steam flow pathway of the lid and the outlet) clearly discloses that the steam passes into the container through central tube 49 and exits outlet 50 near the bottom, center of the container, not adjacent to the upper sidewall of the container. See, Fournier, FIG. 7. Accordingly, steam is incapable of contacting a food item from above, as steam enters the container near the bottom and rises upwardly. Moreover, with Fournier, large, solid food items cannot be accommodated within the container 3 because of the presence of the central tube 49.” on remarks page 6, lines 5-15.  In response to Applicant’s arguments, Constans teaches wherein said lid includes an outlet (outlet of central channel 22) adjacent to a peripheral edge of said lid (peripheral edge of central channel 22 which is part of the lid) and in communication with said steam flow pathway for directing said steam into said cooking container through said lid (as shown in Fig. 1), such that said steam exits said lid adjacent to an upper edge of a sidewall of said cooking container (after steam exits thru outlet of central channel 22, that directs steam into the cooking container 21, steam exits lid thru another outlet 34 adjacent to an upper edge of a sidewall of said cooking container; as shown in Fig. 1).
Regarding claim 9, arguments related Han are moot, Examiner relies on the teachings of Fournier for disclosing the condensing chamber.  Applicant argues that “Applicant has reviewed the references of record and can find no disclosure or teaching of this configuration. In stark contrast to claim 9, which requires that the steam flowpath is configured such that steam exits the lid adjacent to a sidewall of the cooking container, Constans clearly discloses that the steam passes into the container through central channel 22, not adjacent to the sides of the cooking container.” on remarks page 9, lines 18-22.  In response to Applicant’s arguments, Constans teaches wherein said lid includes an outlet (outlet of central channel 22) adjacent to a peripheral edge of said lid (peripheral edge of central channel 22 which is part of the lid) and in communication with said steam flow pathway for directing said steam into said cooking container through said lid (as shown in Fig. 1), such that said steam exits said lid adjacent to an upper edge of a sidewall of said cooking container (after steam exits thru outlet of central channel 22, that directs steam into the cooking container 21, steam exits lid thru another outlet 34 adjacent to an upper edge of a sidewall of said cooking container; as shown in Fig. 1).
Regarding claims 2-4, 6, 7 and 10, Applicant relies on the same arguments, therefore, the same response applies.
For these reasons, the arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        09/16/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761